REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  None of the prior art references or record, singly or combined, teach or suggest (1) a method of improving a silica aerogel blanket by adding an acicular metal-silica composite to a silica precursor solution and/or (2) a silica aerogel blanket comprising an acicular metal-silica composite.  JEON (WO 2018-186546 & US 2021/0292176) teaches acicular metal-silica composite; however, JEON is not qualified as prior art because its publication is predated by the effective filing date of the present application.  The next closest reference is Kim et al (US 2018/0127278).  Kim teaches metal oxide-silica composite aerogel rather than the claimed acicular metal-silica composite, additionally, the Kim method of making the composite does not involve  adding of acid prior to the metal salt addition step.  Other standard aerogels of the prior art have lower density than the claimed metal-silica gel composite because they typically do not contain a metal in the aerogel (e.g. US 5,866,027, col. 4, lines 28-37).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



August 9, 2022